 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Joseph Farnsworth, et al.,                         No. CV-19-08287-PCT-JAT
10                  Plaintiffs,                         ORDER
11   v.
12   City of Flagstaff, et al.,
13                  Defendants.
14
15          Pending before the Court is the parties’ Stipulation and Joint Motion to Dismiss
16   Certain Claims and the Individual Defendants with Prejudice and to Remand to the
17   Coconino County Superior Court (Doc. 35). As the Motion’s title indicates, the Motion
18   seeks dismissal of all claims against several defendants and seeks dismissal of only certain
19   claims against the other defendants. (Doc. 35). The Court now rules on the Motion
20   (Doc. 35).
21          Federal Rule of Civil Procedure 41(a)(1) governs voluntary dismissals by a plaintiff.
22   Specifically, “the plaintiff may dismiss an action without a court order by filing . . . a
23   stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ.
24   P. 41(a)(1)(A)(ii). Rule 41(a)(1)’s plain text thus allows only for voluntary dismissal of an
25   action, not an individual claim. See Hells Canyon Preservation Council v. U.S. Forest
26   Serv., 403 F.3d 683, 687 (9th Cir. 2005).
27          Nevertheless, the Ninth Circuit has construed Rule 41(a)(1) to allow a party to
28   dismiss all claims against a defendant—in a case with more than one defendant—when all
 1   parties that have appeared have stipulated to such a dismissal. See Hells Canyon
 2   Preservation Council, 403 F.3d at 687; Pedrina v. Chun, 987 F.2d 608, 609–10 & n.1 (9th
 3   Cir. 1993); see also Lee v. Am. Airlines, No. 07-0541 SC, 2007 WL 2212907, at *1 (N.D.
 4   Cal. July 31, 2007). Here, the parties have agreed to dismissal of all claims, with prejudice,
 5   against the following defendants: (1) Larry Phoenix, (2) Luke Apfel, and (3) Colby Walton.
 6   (Doc. 35 at 2). The Court will therefore dismiss these defendants from the case with
 7   prejudice pursuant to Rule 41(a)(1) based on the parties’ stipulation (Doc. 35).
 8          However, Rule 41(a)(1) does not allow a plaintiff to dismiss individual claims. Fed.
 9   R. Civ. P. 41(a)(1)(A) (providing that “[t]he plaintiff may dismiss an action” under certain
10   circumstances (emphasis added)); Hells Canyon Preservation Council, 403 F.3d at 687.
11   As such, a withdrawal of an individual claim must instead be done under Federal Rule of
12   Civil Procedure 15. Hells Canyon Preservation Council, 403 F.3d at 687–88; Gen. Signal
13   Corp. v. MCI Telecomms. Corp., 66 F.3d 1500, 1513 (9th Cir. 1995) (“[W]e have held that
14   Rule 15, not Rule 41, governs the situation when a party dismisses some, but not all, of its
15   claims.” (citations omitted)).
16          The Court therefore construes the Motion’s (Doc. 35) request to dismiss counts 3
17   and 4 of the First Amended Complaint (Doc. 31) as a stipulation to amend the First
18   Amended Complaint (Doc. 31) under Rule 15(a)(2). See Fed. R. Civ. P. 15(a)(2). However,
19   no amended complaint has been filed. Plaintiffs must file an amended complaint by Friday,
20   April 10, 2020. Assuming Plaintiffs properly do so, the Court will remand thereafter.
21          Accordingly,
22          IT IS ORDERED that the parties’ Stipulation and Joint Motion to Dismiss Certain
23   Claims and the Individual Defendants with Prejudice and to Remand to the Coconino
24   County Superior Court (Doc. 35) is GRANTED IN PART.
25          IT IS FURTHER ORDERED, pursuant to Federal Rule of Civil Procedure
26   41(a)(1)(A)(ii), that the claims against Defendants Larry Phoenix, Luke Apfel, and Colby
27   Walton are DISMISSED WITH PREJUDICE according to the parties’ stipulation (Doc.
28   35 at 2). The Clerk of Court shall terminate these defendants from the case.


                                                 -2-
 1         IT IS FURTHER ORDERED that Plaintiffs may amend the First Amended
 2   Complaint (Doc. 31) pursuant to Federal Rule of Civil Procedure 15(a)(2) by Friday, April
 3   10, 2020.
 4         Dated this 3rd day of April, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
